1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   RAYMOND C. WATKINS                               )   Case No.: 1:18-cv-01426-SAB (PC)
                                                      )
12                    Plaintiff,                      )
                                                      )   ORDER DISCHARGING ORDER TO SHOW
13          v.                                        )   CAUSE AND AUTHORIZING PLAINTIFF TO
                                                          PROCEED IN FORMA PAUPERIS
14                                                    )
     TUOLUMNE COUNTY JAIL,
                                                      )   [ECF Nos. 8, 9]
15                    Defendant.                      )
                                                      )
16                                                    )

17          Plaintiff Raymond C. Watkins is appearing pro se in this civil rights action pursuant to 42

18   U.S.C. § 1983.

19          On October 17, 2018, the Court issued an order denying, without prejudice, Plaintiff’s motion

20   to proceed in forma pauperis because it was incomplete. The Court sent Plaintiff a blank application

21   to proceed in forma pauperis by a prisoner and granted him thirty days to re-submit. Plaintiff failed to

22   comply with the Court’s order. Therefore, on December 4, 2018, the Court ordered Plaintiff to show

23   cause why the action should not be dismissed. (ECF No. 8.) Plaintiff filed a response to the Court’s

24   order on December 17, 2018. (ECF No. 9.) In his response, Plaintiff contends that “[t]he incomplete

25   portion of the [in forma pauperis] form is the sheriff’s duty to fill out … and staff refuses to complete

26   ….” (Id.) Plaintiff further indicates that he there is nothing he can do about it now because he has
27   moved facilities. (Id.)

28   ///

                                                          1
1             Based on Plaintiff’s representations and the fact that he has been granted in forma pauperis

2    status in other pending cases in this Court, the Court will grant Plaintiff in forma pauperis in this

3    action.1 See Reyn’s Pasta Bella, LLC v. Visa USA, Inc., 442 F.3d 741, 746 n.6 (9th Cir. 2006)

4    (holding that courts “may take judicial notice of court filings and other matters of public record.”);

5    Neylon v. Cty. Of Inyo, No. 1:16-cv-00712-AWI-JLT, 2016 WL 6834097, at *2 (E.D. Cal. Nov. 21,

6    2016) (“Federal courts may take judicial notice of orders and proceedings in other courts, including

7    transcripts.”).

8             Accordingly, it is HEREBY ORDERED that:

9             1.       The Court’s December 4, 2018, order to show cause is DISCHARGED;

10            2.       Plaintiff is granted in form pauperis status in this action; and

11            3.       The Court will screen Plaintiff’s complaint pursuant to 28 U.S.C. § 1915A(a) in due

12                     course.

13
14   IT IS SO ORDERED.

15   Dated:        December 19, 2018
16                                                            UNITED STATES MAGISTRATE JUDGE

17
18
19
20
21
22
23
24
25
26   1
      See Watkins v. Tuolumne County Jail et.al., 1:18-cv-00779-SAB (PC) (granted in forma pauperis status on June 29,
     2018); Watkins v. Tuolumne County et.al., 1:18-cv-00787-JDP (PC) (granted in forma pauperis status on July 25, 2018);
27   Watkins v. Tuolumne County Jail et.al., 1:18-cv-01148-JLT (PC) (granted in forma pauperis status on September 17,
     2018); Watkins v. Tuolumne County Jail, 1:18-cv-01158-BAM (PC) (granted in forma pauperis status on November 7,
28   2018); Watkins v. Tuolumne County, 1:18-cv-01226-JDP (PC) (granted in forma pauperis status on September 19, 2018).

                                                               2
